Notice of Pre-AIA  or AIA  Status
This is a first office action on the merits for application serial number 16/831,113 file3d 3/26/20.  Claims 1-8 are pending.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Germany on 3/26/19. It is noted, however, that applicant has not filed a certified copy of the German application as required by 37 CFR 1.55.

The information disclosure statement (IDS) submitted on 7/20/20 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 and 5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP 2011-878832-A to Takeuchi.
Takeuchi provides an office chair comprising a tilt mechanism including a housing 9 provided with a receptacle on the bottom for chair column 6, seat support at the top, backrest support mounting apparatus at the back for fastening backrest support 5/17 and detachably mounted armrests 7 [0017].

Claims 1-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by DE 4340959-A1 to Franck.
Franck provides an office chair comprising a tilt mechanism including a housing 4 provided with a receptacle on the bottom [Fig. 2] for chair column 1, seat 2 support at the top, backrest support mounting apparatus at the back for fastening backrest support 3 and mounted armrests 10.
Claims 1-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent 5,542,743 to Olsen et al.
Olsen provides an office chair comprising a tilt mechanism including a housing 56 provided with a receptacle on the bottom for chair column 26, seat support 101 at the top, backrest support mounting apparatus [Fig. 7] at the back for fastening backrest support 52 and armrests 22 mounting apparatus bolts 42 to webs 86.

Claims 1-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. 2017/0273462 to Omori.
Omori provides an office chair comprising a tilt mechanism including a housing provided with a receptacle on the bottom for chair column, seat support at the top, backrest support mounting apparatus at the back for fastening backrest support and armrests mounting apparatus.

    PNG
    media_image1.png
    860
    1147
    media_image1.png
    Greyscale


The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Note in particular the references cited on the corresponding EP search report as X references as well as:
U.S. 8,662,586 to Serber; and
U.S. 2002/0140274 to Glen et al.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT CANFIELD whose telephone number is (571)272-6840.  The examiner can normally be reached on M-F 10-6, some Saturdays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Dunn can be reached on 571-272-6670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ROBERT CANFIELD
Primary Examiner
Art Unit 3635



/Robert Canfield/Primary Examiner, Art Unit 3636